DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted July 29, 2022, has been received.  The amendment of claims 1, 2, 9, and 13, is acknowledged.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a liquid discharge head including a piezoelectric body having a plurality of stacked piezoelectric layers, the piezoelectric body including a first and second end separated in a first direction orthogonal to a stacking direction of the plurality of stacked piezoelectric layers; a plurality of individual electrodes; and a first common electrode; the plurality of individual electrodes form a plurality of individual electrode arrays; and the first common electrode having a specific configuration including extending portions and projecting portions.  The cited art, U.S. Patent Pub. 2011/0074885 (“Usui”) discloses a similar liquid discharge head also having a piezoelectric body having a plurality of stacked piezoelectric layers, the piezoelectric body including a first and second end separated in a first direction orthogonal to a stacking direction of the plurality of stacked piezoelectric layers; a plurality of individual electrodes; and a first common electrode; the plurality of individual electrodes form a plurality of individual electrode arrays; and the first common electrode having a specific configuration including extending portions and projecting portions; or a piezoelectric body, a plurality of individual electrodes, a first common electrode, a second common electrodes, and a neutral plane.  However, the cited art does not appear to explicitly disclose or suggest wherein the liquid discharge head further comprises a plurality of conductor layers located on the second plane between the plurality of first projecting portions and the plurality of second projecting portions in the first direction, the plurality of conductive layers being electrically separated from the first common electrode, and the plurality of conductive layers being electrically separated from each other.  Thus, the specific structure and subsequent actuation and electrical path within the piezoelectric layers is not provided by the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853